I concur in the majority's opinion and write separately only to suggest that a pre-sentence investigation report, in cases such as this, could be of utmost assistant to the trial court when it is considering the imposition of maximum, concurrent sentences. Much of what the trial court finds, concerning the victim in this case, may be true and known to the trial court from information contained outside the record. Common sense alone would lead most people to conclude that a child who suffers the abuse that this child suffered will have severe emotional problems. However, without some record to support this conclusion, neither the trial court nor this court may presume such.